Title: From George Washington to Tobias Lear, 26 September 1791
From: Washington, George
To: Lear, Tobias

 

Dear Sir,
Mount Vernon Septr 26th 1791.

Since my last to you I have received your two letters of the 21st instant—one dated in the morning, and the other in the evening of that day.
What appeared to you to be the object of the formal enquiries of Mr Powell and the Mayor of the City, in their late interrogatories? Did they mean to convict Mr Gallatine of mis-representation—or me of an improper interference in the building of a House for the President of the United States? If the first, Mr Gallatine may speak for himself; If the latter, I have no scruple in declaring to those Gentlemen or to any others, that no one has a right to publish sentiments as mine that were never uttered, or conceived, by me; especially too after the reverse had been explicitly declared to Mr Fisher at his own request wch was made, as he professed, to answer a particular purpose. Previous to the above communication to Mr Fisher, I do not recollect that I ever expressed a sentiment respecting the public building. To a Pennsylvanian, or one wishing to promote the measure, I am certain I never did: but afterwards, when I found my want of accomodation & consequent dissatisfaction was adduced as argument to support the measure, I was inclined that the following truth should be known—first, that I never had, since I got rid of the Workmen, expressed any dissatisfaction with my accomodations. Secondly, That as I have already made two expensive removals, and had not long to remain in Office, I would not make a third, unless I was compelled to do it. And, thirdly, under these circumstances, and a thorough conviction that the proposed building might be delayed, and still erected in time for my Successor. It was candid and fair to make these sentiments known—especially as they were accompanied with a pointed declaration that it was only as the building regarded myself, personally that they were communicated; having no desire to intermeddle in the politic’s of the State.
I am glad you stated the matter in writing to Mr Powell. Sentiments, and communications expressed in that manner, cannot be mis-conceiv’d or mis-represented, from the want of recollection. I hope there is no intention of adding near 50 prCt to the

Rent of the House I occupy; for I well remember my desiring you to inform the Committee that I must and would know upon what terms I was to Inhabit the House and that you told me they had fixed the Rent at £500 prAnn.
If you have not already made a purchase of Blankets, I wish you to suspend doing it until you hear from me again. I am about to send this day to Alexandria, where it is said large importations of this article have been made, to learn the qualities, and price of the Dutch Blanketing. Sitgreaves Memo. is not explicit enough to enable me to judge of the size, or quality of his—The only sort of them which are applicable to my use, are inserted thus “Striped Duffells 115/ to 180/ per piece of 15 blankets;” this brings the lowest of these to 9/. & the highest to 12/. each which is high—supposing them of the largest size, & of the first quality. If you will mention in your next the length & breadth of the different sizes, & whether they are of the best quality, I shall be better able to decide.
I do not recollect whether I mentioned to you in my last that the Major got home a day or two before us—He is much better than he was; but not yet free from the pain in his breast & Cough.
Mrs Washington and all the family (which at present is pretty numerous) join me in best wishes for yourself, Mrs Lear, Majr Jackson & the Child. I am Dear Sir Your sincere friend and Affecte Servant

Go: Washington

